El Juez Peesidente Se. Quiñones,
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por el abogado Don José Hernández Usera, á nombre de Don Teo-doro Hoscoso contra nota denegatoria del Registrador de la Propiedad de Ponce, á inscribir una escritura de compra-venta.
Resultando: que por escritura pública otorgada en esta ciudad de San Juan ante el abogado y notario de la misma Don José Hernández Usera, en 11 dé diciembre de 1906, Doña Bárbara Martínez y Rivera, con la asistencia y consentimiento expreso de su esposo Don José Ramón González y Rivera, vend:ó á Don Teodoro Moscoso y Rodríguez, dos solares sitos *401en la calle del Dr. Pujáis de la ciudad de Ponce, uno de ellos con casa de altos de madera y bajos de manipostería, los que le correspondían en propiedad por compra á Don Manuel Gómez Coimbre y á Doña Carlota García Ayala y sus Mjos Don Pablo Enrique, Doña Ana Carlota y Doña .Carlota Acacia Arroyo y García, por escrituras públicas otorgadas á su favor con el consentimiento de su esposo Don José Ramón González, en 15 de octubre de 1895 y 15 de febrero de 1894, respectiva-mente, inscritas ambas en el registro de la propiedad de aquella ciudad, verificándose la venta por el precio ajustado y convenido de cuatro mil dollars, pagaderos en el término de diez años con el interés del siete por ciento anual que se com-prometió á pagar al comprador por semestres vencidos, que-dando los solares vendidos hipotecados al pago del precio con-venido, y consignando el notario al final de la escritura, ‘‘que del conocimiento, profesión y vecindad' de los comparecientes, así como de su edad y estado con relación al dicho de los mis-mos, y de cuanto se consigna en este instrumento público, doy fe.”
Resultando: que presentada una copia de esa escritura al Registro de 1¿ Propiedad de Ponce para su inscripción, la. denegó el registrador por los motivos que se expresan en la nota obrante al pie de dicho documento, la que copiada á la letra dice así:
“Denegada la inscripción del documento que precede por los siguientes defectos insubsanables: primero, por la vaguedad y con-fusión que se observa en la redacción de la cláusula en que se da cono-cimiento de los otorgantes, según la cual no puede precisarse si se consigna éste con relación al dicho de los mismos ó como afirmación del propio conocimiento del notario, que exige la ley categóricamente; y segundo: porque adquiridas, por título oneroso, durante el matri-monio, según resulta del registro, y debiendo, por consiguiente, repu-tarse gananciales las fincas enagenadas, realiza su enagenación la mujer en lugar del marido, único representa ni e de la sociedad con-yugal, artículos 161, 1316, 1322 y 1327 del Código Civil; sin que baste el acto meramente pasivo del maridó que presta su consenti-miento á la enagenación, para convalidar esta subversión de las fun-*402«iones que á cada cónyuge asigna la ley en el orden económico de la sociedad matrimonial y tomada en su lugar anotación, por cuatro meses á les folios 101 y 209 vueltos de los tomos 101, 178 del Ayunta-miento de esta ciudad, fincas números 4461 y 3099 duplicado, anota-ciones letras A, respectivamente. — Ponce, diciembre 28 de 1906. — El Registrador, José Sastraño Belaval.”
Resultando: que contra esta nota lia interpuesto el abo-gado Don José Hernández Usera, á nombre de Don Teodoro Moscoso, el presente recurso gubernativo para que se revoque y se ordene al registrador la inscripción de la escritura.
Considerando: respecto del primer motivo consignado por el registrador en su nota, que atendidos los términos en que aparece redactada la cláusula final de la escritura, se com-prende fácilmente que el notario da fe del conocimiento, pro-fesión y vecindad de los comparecientes por su conocimiento propio; y respecto á su edad y estado, con relación al dicto de los mismos, que es lo que exige la Ley Notarial por lo que no existe el motivo de ambigüedad y confusión que supone el registrador en su nota.
Considerando: respecto del segundo motivo, que cons-constando en la escritura el consentimiento expreso de ambos cónyuges en la venta, queda cumplido el precepto del artículo 359 del Código Civil vigente, que requiere aquel requisito para la validez de las enagenancion.es de los bienes inmuebles de la sociedad conyugal, á cuya clase corresponden los solares ven-didos, y por consiguiente, que no puede estimarse nula la venta de los mismos, como lo fia declarado ya este Tribunal Supremo en resolución de 21 de marzo último, dictada en otro recurso de esta misma índole establecido por Don Manuel J. Vidal, como mandatario verbal de Don Pedro J. Rosaly, contra una resolución igual dictada por el mismo registrador de Ponce en un caso exactamente análogo al presente.
Se revoca la nota denegatoria puesta por el Registrador de la Propiedad de Ponce al pie de la escritura de que se trata en el presente recurso, y se declara que dicha escritura es ins-cribible y con copia certificada de la presente resolución, de-*403devuélvase al registrador la escritura presentada, para que proceda á inscribirla y á lo demás que corresponda con arre-glo á derecho.

Revocada.

Jueces concurrentes: Sres. Hernández, Figueras y Wolf.
Juez disidente: Sr. MacLeary. •